Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Czerwonky on 2 June 2022.
The claims of the application have been amended as follows: 
1–8. 	(Cancelled)
9. 	(Currently Amended) A method of manufacturing a cold box core tool and a cold box core, the method comprising:
printing a first insert half using a three-dimensional printer, the step of printing the first insert half comprising printing a first near-net shape insert half; and
printing a second insert half using the three-dimensional printer, the step of printing the second insert half comprising printing a second near-net shape insert half;
trimming the first insert half using a CNC router
trimming the second insert half using the CNC routerthe cold box core that the cold box core tool is configured to produce; and
manufacturing the cold box core with the cold box core tool.
10. 	(Original) The method of claim 9, further comprising:
securing the first insert half to a first platen of the cold box core tool; and
securing the second insert half to a second platen of the cold box core tool. 
11–12. (Cancelled)
13. 	(Previously Presented) The method of claim 9, further comprising trimming the first insert half using the CNC router so that the first insert half defines a first cavity portion at least in part forming the cavity defining the outer geometric shape of the cold box core.
14. 	(Previously Presented) The method of claim 9, further comprising: 
trimming the first insert half using the CNC router so that the first insert half defines a first cavity portion; and
trimming the second insert half using the CNC router so that the second insert half defines a second cavity portion, the first cavity portion and the second cavity portion together forming the cavity defining the outer geometric shape of the cold box core that the cold box core tool is configured to produce.
15. 	(Cancelled)
16. 	(Currently Amended) The method of claim [[9]] 19, further comprising positioning a first alignment bushing in each of the plurality of first alignment bushing openings of the first insert half.
17. 	(Original) The method of claim 16, further comprising positioning a second alignment bushing in each of the plurality of second alignment bushing openings of the second insert half.
18. 	(Original) The method of claim 9, wherein:
printing the first insert half comprises forming the first insert half as a monolithic structure; and
printing the second insert half comprises forming the second insert half as a monolithic structure. 
19. 	(New) The method of claim 9, wherein: 
trimming the first insert half comprises cutting a plurality of first alignment bushing openings; and
trimming the second insert half comprises cutting a plurality of second alignment bushing openings.
20. 	(New) The method of claim 9, wherein each of the first insert half and the second insert half comprises a carbon fiber in-fill of between 20 percent and 30 percent, inclusive, by weight.
21. 	(New) The method of claim 9, wherein the core box core tool comprises:
a first platen, the first insert half secured to the first platen; and
a second platen; the second insert half secured to the second platen.
22. 	(New) The method of claim 9, wherein manufacturing the cold box core comprises:
injecting unbonded sand into the cold box core tool, the unbonded sand comprising sand mixed with a resin; and
injecting gas into the unbonded sand to harden the cold box core.
23. 	(New) The method of claim 9, wherein manufacturing the cold box core comprises maintaining the cold box core tool at room temperature.
24. 	(New) The method of claim 9, wherein each of the first insert half and the second insert half is formed from acrylonitrile butadiene styrene (ABS).
25. 	(New) The method of claim 9, further comprising three-dimensionally printing each of the first insert half and the second insert half using a large-scale additive manufacturing machine.



Allowable Subject Matter
Claims 9-10, 13-14, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “trimming the first insert half using a CNC router trimming the second insert half using the CNC router, the first insert half and the second insert half together forming a cavity defining an outer geometric shape of the cold box core that the cold box core tool is configured to produce; and manufacturing the cold box core with the cold box core tool.” in combination with other limitations of the claim. 
Waldestrand teaches the printing and CNC machining of molds for “metal casting and sand core making,” but Waldestrand fails to teach the subsequent production of the cold box core with the cold box core tool. Sand cores may be made several ways, including via a hot box core or warm box core method or via a cold-setting method. Thus, the claim is not obvious over Waldestrand, as Waldestrand merely teaches the production of molds for “metal casting and sand core making.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742